Citation Nr: 1759593	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition to include dermatitis (claimed as body rash).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  The Veteran is a combat veteran with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

In May 2015, the Board remanded the appeal to the RO for further evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board does not have sufficient information to decide the Veteran's claims for service connection for gastrointestinal disorder and skin condition to include dermatitis. 


Gastrointestinal Disorder

The Veteran has claimed that his gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD)/irritable bowel syndrome (IBS) was caused by his active duty service.  During his March 2014 Travel Board hearing and in a November 2015 statement in support of claim the Veteran contended that his gastrointestinal disorder was secondary to his PTSD.  

The Veteran was afforded a VA examination in July 2015 and diagnosed with GERD/IBS.  However, the examiner was unable to determine without resorting to mere speculation whether the Veteran's GERD/IBS was related to service or associated with his non-service connected pancreatitis.  The examiner did not address whether any gastrointestinal disorder was secondary to PTSD. 

In a December 2015 rating decision the Veteran was granted service connection for PTSD.  

The VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (providing that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim). 

Here, the Board finds that a VA examination pertaining to the Veteran's GERD/IBS disability is necessary on remand.  See 3.159(c)(4).  Accordingly, while on remand, the Veteran should be afforded a VA examination to determine the current nature and etiology of his gastrointestinal disorder.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Skin Condition to Include Dermatitis

The Veteran's claim for service connection for a skin condition to include dermatitis, as well as his claims for dermatophytosis, claimed as athlete's foot and skin disability, groin area, were previously remanded by the Board in order to afford the Veteran a VA examination.  In July 2015 the Veteran was provided a VA skin condition examination and diagnosed with tinea cruris/tinea pedis both feet/onychomycosis both feet toenails.  The examiner did not address dermatitis. 

In a December 2015 rating decision, the RO granted the Veteran's claims for dermatophytosis, claimed as athlete's foot and skin disability, groin area based upon the July 2015 VA examination.  In a December 2015 Supplemental Statement of the Case the RO denied the Veteran's claim for service connection for a skin condition to include dermatitis, because there was no diagnosis for dermatitis in the July 2015 VA examination.

However, the Veteran was previously diagnosed with dermatitis or eczema in a September 2012 VA examination.  Since the July 2015 VA examiner did not address the issue of a skin condition to include dermatitis or the September 2012 diagnosis of dermatitis or eczema the issue must be remanded. 

The VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (providing that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim). 

Accordingly, the case is REMANDED for the following action:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining available records, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's gastrointestinal disorder.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. 

a)  After the examiner's review of the claims file is complete, he or she should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disorder was caused or aggravated by the Veteran's service-connected PTSD, to include medication prescribed for PTSD. 

If the examiner reports that the Veteran's gastrointestinal disorder was caused or aggravated by the Veteran's service-connected PTSD, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The RO should schedule an appropriate VA examination to determine the etiology and current severity of any dermatitis or eczema.  The claims file should be made available to and reviewed by the examiner.  The examiner should explain the rationale for all opinions expressed. 

Upon review of the file, and following examination, the examiner is asked to discuss: 

a)  Whether a diagnosis of dermatitis or eczema is appropriate or if the Veteran ever had a diagnosis of dermatitis or eczema at any time during the appeal; and if so, whether it is at least as likely as not related (i.e. 50 percent or greater probability) to the Veteran's active duty service.  In rendering the requested opinion, the examiner must consider and discuss the September 2012 VA examination which diagnosed the Veteran with dermatitis or eczema. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

(b)  Determine the current nature and severity of any current dermatitis.  The examiner should address the total body area and total exposed body area affected by the condition.  The examiner should also record whether systemic therapy such as corticosteroids, including topical corticosteroids, is required to treat the condition, and the frequency of use during the past 12-month period.  The examiner is asked to address any scars related to the dermatitis.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




